DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 04/01/2022. Claims 1-12 are examined.

Drawings
The drawings are objected to because in fig. 6, step 78, it is thought that the term “Switching Value” should be changed to - - Switching Valve - -.  There is no discussion in applicant specification regarding a switching value pertaining to switching valve 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
in line 2 of claim 1, it is thought “one of a powered mode to a standby mode” should be changed to - - one of a powered mode and a standby mode - -; and
in line 4 of claim 8, it is thought “second gas turbine engine having a bleed air system and a bleed air system including” should be changed to - - second gas turbine engine having a bleed air system and the bleed air system including - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites two options (the first in lines 1-5 and the second in lines 6-7) for the first action.  It is not clear what is the difference between the two options.  For example “switching the gas turbine” in option 1 appears to inherently include “allowing a switch” of the second option.
Claim 9 recites “between a powered mode and a standby mode”.  It is unclear if this phrase includes 1) just from the powered mode to the standby mode, or 2) from the powered mode to the standby mode and also includes from the standby mode to the powered mode.  Applicant par. 38 top appears to state that the instant quoted statement is a general statement and thus refers to option 2).  Claims 10 and 12 include similar recitations are rejected for the same reason.
Claim 10 recites in line 3 “receive a command for from an operator”. It is not clear if the command is from an operator for an operator. For purposes of examination the claim is interpreted as a command from an operator.
Claim 11 recites the limitation " the gas turbine engine" line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for a first gas turbine engine or a second gas turbine engine.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2016/0123237 A1 (Spagnoletti) in view of Pub. No. US 2022/0228532 A1 (Takaki) and Pub No. US 20170298836 A1 (Tiwari).
Regarding claim 1, Spagnoletti discloses a method of determining a state of a switching (switches between low pressure 230 and high pressure 240 supply; see fig. 1) valve (250; see fig. 2) of a bleed air system (200; see fig. 2) in a gas turbine engine (100; see fig. 1) of an aircraft (par. 3, top) , the method comprising: when the gas turbine engine (100; see fig. 1) is operating, using the bleed air system (200; see fig. 2) to provide compressed air to a plurality of parts (two bearings 270; see fig. 2) of the gas turbine engine, by bleeding the compressed air from one of: a first bleed location (inlet of conduit at 230 in fig. 2) of a compressor section (at low pressure compressor 210 wherein the location can be at the compressor 210; see fig. 2 and par. 18, bottom) of the gas turbine engine, and a second bleed location (inlet of conduit 240 in fig. 2) that is downstream (see fig. 2) of the first bleed location relative to air flow (see arrows showing air going through compressors 210 and 220 in fig. 2) through the compressor section; actuating the switching valve of the bleed air system to bleed air from the other one of the first and second bleed locations (valve 240 is actuated to provide pressurized air to buffer line 260, the actuation dependent on engine operating mode, e.g. idle or takeoff, and pressure requirements, see par. 19, top and middle).
Takaki teaches a gas turbine (6; see fig. 1) determining a temperature in a main gas path of the gas turbine engine at a location at (unit 4 determines flame temperature Tf; see par. 47, top) or downstream of a combustor (73; see fig. 1) of the gas turbine engine; determining the temperature of the gas turbine engine after the step of actuating a bleed  valve (9; see fig. 1) (flame temperature Tf is continuously monitored and is used in feedback control; see steps S1-S3 in fig. 7; change in flame temperature can be used to verify valve 9 has opened properly; see par. 57, bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Spagnoletti with determining a temperature in a main gas path of the gas turbine engine at a location at or downstream of a combustor of the gas turbine engine and determining the temperature of the gas turbine engine after the step of actuating the switching valve as taught by Takaki in order to facilitate verifying the bleed valve of Spagnoletti has opened an amount determined by Spagnoletti (see Takaki par. 57. bottom).  This is consistent with the teachings of Spagnoletti (Spagnoletti changes the valve 240 opening based on engine operating parameter such as temperature; see Spagnoletti par. 29).
Takaki and Tiwari teach in response to determining that a difference between the temperatures before and after the step of actuating the switching valve meets a threshold (Takaki teaches that there is a change of temperature threshold, i.e. there is a change in flame temperature corresponding to a certain opening of the bleed valve 9 in fig. 2; see par. 57, bottom), executing at least one of a first action with respect to at least one of the gas turbine engine and the switching valve (Tiwari teaches a gas turbine (100; see fig. 1) and further teaches providing a valve health assessment (i.e., a health status message for example to an operator) for a bleed valve 125 based on operational temperature data of the gas turbine engine 100; see pars. 17-19), and else executing a second action with respect to the at least one of the gas turbine engine and the switching valve, the second action being different from the first action.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Spagnoletti in view Takaki with in response to determining that a difference between the temperatures before and after the step of actuating the switching valve meets a threshold, executing a first action with respect to the switching valve as taught by Takaki and Tiwari in order to facilitate determining proper operation of the bleed valve of Spagnoletti and providing timely valve health status to pilot (see Tiwari par. 2).
Regarding claim 2, Spagnoletti in view Takaki and Tiwari teach the current invention as claimed and discussed above.  Spagnoletti further discloses the operating the gas turbine engine (100; see fig. 1) includes operating the gas turbine engine in one of a powered mode (see par. 19, top) or a standby mode, when the gas turbine engine is operating in the powered mode, the step of bleeding air is from the first bleed location (see par. 19, middle: “during takeoff the desired pressure in buffer line 260 may be equal to the pressure in low pressure supply line 230”; i.e., during takeoff low pressure supply 230 is sufficient wherein 230 is first bleed location discussed in claim 1 analysis above), and when the gas turbine engine is operating in the standby mode, the step of bleeding air is from the second bleed location (this is a limitation contingent operation of the engine in standby mode that is not required, and therefore the limitation is not required to be addressed in a method claim; however the second bleed location 240 is used during idle power, see par. 19, middle, wherein one of ordinary skill understands that idle power would provide very little or no motive power, wherein standby can be interpreted under applicant specification par. 43 as providing little or no motive power).
Regarding claim 5, Spagnoletti in view Takaki and Tiwari teach the current invention as claimed and discussed above.  Spagnoletti further discloses the switching valve is in a functional state (i.e. valve is not jammed or stuck, see par. 27, middle).  Spagnoletti does not disclose the first action includes generating an indication that the switching valve is in a functional state.
Tiwari teaches an action of a bleed valve (the bleed valve is continuously monitored as the valve is being used; par. [0002], bottom) includes generating an indication that the air valve is in a functional state (valve monitoring apparatus provides binary pass/fail signal wherein “pass” indicates valve is functioning; par. [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Spagnoletti in view Takaki and Tiwari with the first action includes generating an indication that the switching valve is in a functional state as taught by Tiwari in order to of facilitating providing notice to operator that valve does not need immediate maintenance and wear and tear of valve has not reached a level requiring valve replacement (see Tiwari pars. [0003], bottom, and [0016], middle; claim 16).
Regarding claim 6, Spagnoletti in view Takaki and Tiwari teach the current invention as claimed and discussed above.  Spagnoletti further discloses the switching valve is in a malfunction state (i.e. valve is jammed or stuck, see par. 27, middle).  Spagnoletti does not disclose the first action includes generating an indication that the switching valve is in a malfunctional state.
Tiwari teaches an action of a bleed valve (the bleed valve is continuously monitored as the valve is being used; par. [0002], bottom) includes generating an indication that the air valve is in a malfunction state (valve monitoring apparatus provides alarm when valve fails or is about to fail; par. [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide  Spagnoletti in view Takaki and Tiwari with the first action includes generating an indication that the switching valve is in a malfunctional state as taught by Tiwari in order to of facilitating providing notice to operator that valve needs maintenance and to avoid complete shutdown of the engine of Spagnoletti in view Takaki and Tiwari (see Tiwari pars. [0003], bottom, and [0016], middle; claim 16).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spagnoletti in view of Takaki and Tiwari, as applied to claim 2 above, and further in view of Pub. No.: US 2018/0201386 A1 (Strauss).
Regarding claim 3, Spagnoletti in view Takaki and Tiwari teach the current invention as claimed and discussed above.  Spagnoletti further discloses when the gas turbine engine is operating in the powered mode (par. 19), Spagnoletti does not explicitly teach the first action includes one of: switching the gas turbine engine to the standby mode in response to a command from an operator of the aircraft to switch the gas turbine engine to the standby mode, and allowing a switch of the gas turbine engine to the standby mode in response to the command.
Strauss teaches a gas turbine 50 (see fig. 2; see also engines 22a and 22b in fig. 3) and further teaches an action includes switching the gas turbine engine 50 to a standby mode (switch to single engine operation is initiated from pilot input to control 82 in fig. 2; see par. 32, top; wherein during single engine operation, one of engines 22a and 22b transitions into “standby mode” discussed in par. 32, middle) in response to a command from an operator (via 82) of an aircraft (10, see fig. 1) to switch the gas turbine engine (one of engines 22a, 22b) to the standby mode (see par. 32, top and middle).  Strauss applied to Spagnoletti in view Takaki and Tiwari results in the first action (i.e. switch to standby mode) in response to the claim 1 threshold being met that corresponds with an acceptable health status, i.e., flame temperature corresponds with valve opening as discussed in the claim 1 analysis above wherein Strauss transition to standby mode includes health assessment, see par. 32, top, wherein health assessment includes bleed air assessment, see par. 38, top.
Regarding claim 4, Spagnoletti in view Takaki, Tiwari and Strauss teach the current invention as claimed and discussed above, and further teach when the gas turbine engine is operating in the powered mode, the second action includes preventing the gas turbine engine from switching to the standby mode in response to the command.  Strauss discloses a health check is determined before an engine is put into standby mode wherein the health check includes a status of bleed system as discussed in the claim 3 analysis above.  If there is an adverse status of the health check, for example, at “idle” before the standby engine is fully transitioned to “off”, see par. 31, bottom, the transition to standby is aborted, and thus the gas turbine engine is prevented from transitioning to standby mode, wherein Tiwari teaches a bleed valve health check using temperature, as discussed in the claim 3 analysis above, and Takaki compares a temperature threshold regarding bleed valve positioning, as discussed in the claim 3 analysis above, wherein one of ordinary skill understands that the technique of Takaki can determine health of (i.e., proper functioning of) bleed valve.  Therefore the scenario wherein the threshold is not met reflects that the temperature change of the engine does not correlate with opening amount of the bleed valve and this points to the bleed valve not being fully functional.  The health test of the bleed valve does not pass and thus the transition to standby mode is aborted.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spagnoletti in view of Takaki and, as applied to claim 1 above, and further in view of US Patent 4625510 (Evans).
Regarding claim 7, Spagnoletti in view Takaki and Tiwari teach the current invention as claimed and discussed above.  Spagnoletti does not explicitly disclose the temperature is an inter-turbine temperature of the gas turbine engine.
Evans teaches a gas turbine (10: see fig. 1) and further teaches a temperature is an inter-turbine temperature of the gas turbine engine (sensors used to measure flame temperature are susceptible to damage due to the high temperatures and a solution is to use a sensor at the inter-turbine location representative of the flame temperature; see col. 6, II. 15-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Spagnoletti in view Takaki and Tiwari with the temperature is an inter-turbine temperature of the gas turbine engine as taught by Evans in order to facilitate extending life of sensor (see Evans col. 6, II. 15-40). 

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Spagnoletti, Takaki and Tiwari.
Regarding claim 8, Strauss discloses a multi-engine aircraft (10; see fig. 1) comprising: a first gas turbine engine (22a or 22b; see fig. 3) for providing a first engine power output; and a second gas turbine engine (the other of 22a or 22b; see fig. 3) for providing a second engine power output (both engines drive rotor assembly 12 via transmission 72; see fig. 3), the second gas turbine engine having a bleed air system (see par. 38, top).  Strauss does not disclose the bleed air system including: an switching valve having: a low pressure inlet in communication with a first bleed location in a compressor section of the second gas turbine engine; a high pressure inlet in communication with a second bleed location in the compressor section, the second bleed location being downstream of the first bleed location relative to main gas flow through the compressor section; and a switch outlet in communication with the bleed air system, the switching valve displaceable between at least first and second positions, the first position interconnecting the lower pressure inlet and the switch outlet, and the second position interconnecting the high pressure inlet and the switch outlet; and a control system configured to: actuate the switching valve between the first and second positions, determine a temperature change in a main gas path of the second gas turbine engine resulting from the switching valve being displaced from one of the first and second positions to the other one of the first and second positions, determine whether the temperature change meets a threshold, and in response to determining that the temperature change meets the threshold, execute an action with respect to the first gas turbine engine, the second gas turbine engine, and/or the switching valve.
Spagnoletti teaches (see fig. 2 below) a switching valve (250; see fig. 2 below) having: a low pressure inlet in communication with a first bleed location (inlet of conduit at 230 in fig. 2 below) in a compressor section (at low pressure compressor 210 of compressor section (210, 220) wherein the location can be at the compressor 210; see fig. 2 below and par. 18, bottom)  of a gas turbine engine (100; see fig. 1); a high pressure inlet in communication with a second bleed location (inlet of conduit 240 in fig. 2 below) in the compressor section (210, 220; see fig. 2 below), the second bleed location being downstream (see fig. 2 below) of the first bleed location relative to main gas flow through the compressor section (see arrows showing air going through compressors 210 and 220 in fig. 2 below); and a switch outlet (see fig. 2 below) in communication with a bleed air system (200; see fig. 2 below), the switching valve (250; see fig. 2 below) displaceable between at least first and second positions, the first position interconnecting the lower pressure inlet and the switch outlet, and the second position interconnecting the high pressure inlet and the switch outlet (see par. 19, top: “variable valve 250 may selectively transmit air from low pressure supply line 230, high pressure supply line 240, or a combination of both low”; also see par. 27, bottom, discussing “positions” of valve 250); and a control system (500; see fig. 5) configured to: actuate (via actuator 510; see fig. 5) the switching valve 250 between the first and second positions, and determine a temperature (via temperature sensors 530; see fig. 5).

    PNG
    media_image1.png
    428
    637
    media_image1.png
    Greyscale
[AltContent: textbox (switch outlet)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Strauss with the bleed air system including: an switching valve having: a low pressure inlet in communication with a first bleed location in a compressor section of the second gas turbine engine; a high pressure inlet in communication with a second bleed location in the compressor section, the second bleed location being downstream of the first bleed location relative to main gas flow through the compressor section; and a switch outlet in communication with the bleed air system, the switching valve displaceable between at least first and second positions, the first position interconnecting the lower pressure inlet and the switch outlet, and the second position interconnecting the high pressure inlet and the switch outlet; and a control system configured to: actuate the switching valve between the first and second positions, determine a temperature as taught by Strauss in order to facilitate efficient use of bleed air to cool parts of the second engine of Spagnoletti (see Strauss par. 3 and par. 17, bottom).
Takaki and Tiwari teach determine a temperature change in a main gas path of the second gas turbine engine resulting from the switching valve being displaced from one of the first and second positions to the other one of the first and second positions, determine whether the temperature change meets a threshold (Takaki teaches that there is a change of temperature threshold, i.e. there is a change in flame temperature corresponding to a certain change in opening of a bleed valve 9 in fig. 2; see par. 57, bottom), and in response to determining that the temperature change meets the threshold, execute an action with respect to the first gas turbine engine, the second gas turbine engine, and/or the switching valve (Tiwari teaches a gas turbine (100; see fig. 1) and further teaches providing a valve health assessment (i.e., a health status message for example to an operator) for a bleed valve 125 based on operational temperature data of the gas turbine engine 100; see pars. 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Straus in view of Spagnoletti with determine a temperature change in a main gas path of the second gas turbine engine resulting from the switching valve being displaced from one of the first and second positions to the other one of the first and second positions, determine whether the temperature change meets a threshold, and in response to determining that the temperature change meets the threshold, execute an action with respect to switching valve as taught by Takaki and Tiwari teach in order to facilitate determining proper operation of the bleed valve of Spagnoletti and providing timely valve health status to pilot (see Tiwari par. 2).
Regarding claim 9, Strauss in view of Spagnoletti, Takaki and Tiwari teach the current invention as claimed and discussed above.  Strauss further teaches the action includes switching the second engine (the other of 22a or 22b; see fig. 3) between a powered mode and a standby mode (switch to single engine operation, from both engines being in a powered mode, is initiated from pilot input to control 82 in fig. 2; see par. 32, top; wherein during single engine operation, one of engines 22a and 22b transitions into “standby mode” discussed in par. 32, middle).
Regarding claim 10, Strauss in view of Spagnoletti, Takaki and Tiwari teach the current invention as claimed and discussed above, and further teach the control system (500, disclosed by Strauss in claim 8 analysis above) is configured to: receive a command for from an operator (command via input 82 disclosed by Strauss in claim 9 analysis above) of the multi-engine aircraft (10; see fig. 1, as disclosed by Strauss in the claim 8 analysis above), the command requesting the switching the second engine between the powered mode and the standby mode (disclosed by Strauss in claim 9 above); determine whether the temperature change meets the threshold in response to receiving the command (Strauss discloses that a health check is done before a transition to standby mode to powered mode and vice versa; see par. 18, middle and bottom; the health check including status of the bleed air system pressure, see par. 38, top, wherein one of ordinary skill understands that status of “bleed air pressure” is related to the functioning of bleed air valves; Takaki and Tiwari teach in the claim 8 analysis above the proper functioning of a bleed valve can be determined by comparing how much the bleed valve opens to the resulting engine temperature change); and execute the action in response to determining that the temperature change meets the threshold (Tiwari teaches in claim 8 analysis above providing a valve health assessment (i.e., a health status message for example to an operator) for a bleed valve 125 based on operational temperature data of the gas turbine engine 100; see pars. 17-19).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Spagnoletti, Takaki and Tiwari, as applied to claim 10 above, and further in view of Evans.
Regarding claim 11, Strauss in view of Spagnoletti, Takaki and Tiwari teach the current invention as claimed and discussed above.  Strauss does not explicitly disclose the temperature is an inter-turbine temperature of the gas turbine engine.
Evans teaches a gas turbine (10: see fig. 1) and further teaches a temperature is an inter-turbine temperature of the gas turbine engine (sensors used to measure flame temperature are susceptible to damage due to the high temperatures and a solution is to use a sensor at the inter-turbine location representative of the flame temperature; see col. 6, II. 15-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Strauss in view of Spagnoletti, Takaki and Tiwari with the temperature is an inter-turbine temperature of the gas turbine engine as taught by Evans in order to facilitate extending life of sensor (see Evans col. 6, II. 15-40).
Regarding claim 12, Strauss in view of Spagnoletti, Takaki, Tiwari and Evans teach the current invention as claimed and discussed above.  Strauss further discloses the control system is configured to prevent the switching the second engine between the powered mode and the standby mode in response to determining that the temperature change is below the threshold.  Strauss discloses a health check is determined before an engine is put into standby mode wherein the health check includes a status of bleed system as discussed in the claim 10 analysis above.  If there is an adverse status of the health check, for example, at “idle” before the standby engine is fully transitioned to “off”, see par. 31, bottom, the transition to standby is aborted, and thus the second gas turbine engine is prevented from transitioning to standby mode, wherein Tiwari teaches a bleed valve health check using temperature, as discussed in the claim 10 analysis above, and Takaki compares a temperature threshold regarding bleed valve positioning, as discussed in the claim 10 analysis above, wherein one of ordinary skill understands that the technique of Takaki can determine health of (i.e., proper functioning of) bleed valve.  Therefore the scenario wherein the threshold is not met reflects that the temperature change of the engine does not correlate with opening amount of the bleed valve and this points to the bleed valve not being fully functional.  The health test of the bleed valve does not pass and thus the transition to standby mode is aborted.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0192251, US 2015/0252731 and US 2019/0368417 each teach bleed valve with low pressure and high pressure inlets;
US 5,385,012 teaches temperature difference threshold regarding bleed valve; and
US 2009/0312882 teaches temperature is diagnostic parameter of gas turbine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741